Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about June 11, 1993, which denied defendant’s motion for an order of recusal, unanimously affirmed, without costs.
"Absent a legal disqualification under Judiciary Law § 14, a Trial Judge is the sole arbiter of recusal. This discretionary decision is within the personal conscience of the court when *104the alleged appearance of impropriety arises from inappropriate awareness of 'nonjuridical data’ ” (People v Moreno, 70 NY2d 403, 405, quoting People v Horton, 18 NY2d 355, 362), and is applicable even where the purpose of the application is to maintain the appearance of impartiality (supra, at 406). In this case, we find no abuse of discretion in the trial court’s determination. The content of the ex parte communication with plaintiff was fully disclosed and placed upon the record by the trial court and did not involve either the merits of the case or the content of the settlement negotiations. Concur— Carro, J. P., Ellerin, Kupferman and Rubin, JJ.